

114 S1730 IS: Stronger Enforcement of Civil Penalties Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1730IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Reed (for himself, Mr. Grassley, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance civil penalties under the Federal securities laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stronger Enforcement of Civil Penalties Act of 2015.
		2.Updated civil
			 money penalties for securities laws violations
			(a)Securities Act
			 of 1933
				(1)Money penalties
 in administrative actionsSection 8A(g)(2) of the Securities Act of 1933 (15 U.S.C. 77h–1(g)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $7,500 and inserting $10,000; and
 (ii)by striking $75,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $75,000 and inserting $100,000; and
 (ii)by striking $375,000 and inserting $500,000; and
 (C)by striking subparagraph (C) and inserting the following:  (C)Third tierNotwithstanding subparagraphs (A) and (B), the amount of penalty for each such act or omission shall not exceed the greater of—
 (i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to the person who committed the act or omission; or
 (iii)the amount of losses incurred by victims as a result of the act or omission, if—
 (I)the act or omission described in paragraph (1) involved fraud, deceit, manipulation, or deliberate or reckless disregard of a regulatory requirement; and
 (II)such act or omission directly or indirectly resulted in—
 (aa)substantial losses or created a significant risk of substantial losses to other persons; or
 (bb)substantial pecuniary gain to the person who committed the act or omission..
					(2)Money penalties
 in civil actionsSection 20(d)(2) of the Securities Act of 1933 (15 U.S.C. 77t(d)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)in subparagraph (C), by striking greater of (i) $100,000 for a natural person or $500,000 for any other person, or (ii) the gross amount of pecuniary gain to such defendant as a result of the violation and inserting the following:
						
 greater of—(i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to such defendant as a result of the violation; or
 (iii)the amount of losses incurred by victims as a result of the violation.
					(b)Securities
			 Exchange Act of 1934
				(1)Money penalties
 in civil actionsSection 21(d)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is amended—
 (A)in clause (i)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in clause (ii)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)in clause (iii), by striking greater of (I) $100,000 for a natural person or $500,000 for any other person, or (II) the gross amount of pecuniary gain to such defendant as a result of the violation and inserting the following:
						
 greater of—(I)$1,000,000 for a natural person or $10,000,000 for any other person;
 (II)3 times the gross amount of pecuniary gain to such defendant as a result of the violation; or
 (III)the amount of losses incurred by victims as a result of the violation.
					(2)Money penalties
 in administrative actionsSection 21B(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–2(b)) is amended—
 (A)in paragraph (1)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in paragraph (2)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)by striking paragraph (3) and inserting the following:  (3)Third tierNotwithstanding paragraphs (1) and (2), the amount of penalty for each such act or omission shall not exceed the greater of—
 (A)$1,000,000 for a natural person or $10,000,000 for any other person;
 (B)3 times the gross amount of pecuniary gain to the person who committed the act or omission; or
 (C)the amount of losses incurred by victims as a result of the act or omission, if—
 (i)the act or omission described in subsection (a) involved fraud, deceit, manipulation, or deliberate or reckless disregard of a regulatory requirement; and
 (ii)such act or omission directly or indirectly resulted in substantial losses or created a significant risk of substantial losses to other persons or resulted in substantial pecuniary gain to the person who committed the act or omission..
					(c)Investment
			 Company Act of 1940
				(1)Money penalties
 in administrative actionsSection 9(d)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)by striking subparagraph (C) and inserting the following:  (C)Third tierNotwithstanding subparagraphs (A) and (B), the amount of penalty for each such act or omission shall not exceed the greater of—
 (i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to the person who committed the act or omission; or
 (iii)the amount of losses incurred by victims as a result of the act or omission, if—
 (I)the act or omission described in paragraph (1) involved fraud, deceit, manipulation, or deliberate or reckless disregard of a regulatory requirement; and
 (II)such act or omission directly or indirectly resulted in substantial losses or created a significant risk of substantial losses to other persons or resulted in substantial pecuniary gain to the person who committed the act or omission..
					(2)Money penalties
 in civil actionsSection 42(e)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–41(e)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)in subparagraph (C), by striking greater of (i) $100,000 for a natural person or $500,000 for any other person, or (ii) the gross amount of pecuniary gain to such defendant as a result of the violation and inserting the following:
						
 greater of—(i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to such defendant as a result of the violation; or
 (iii)the amount of losses incurred by victims as a result of the violation.
					(d)Investment
			 Advisers Act of 1940
				(1)Money penalties
 in administrative actionsSection 203(i)(2) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)by striking subparagraph (C) and inserting the following:  (C)Third tierNotwithstanding subparagraphs (A) and (B), the amount of penalty for each such act or omission shall not exceed the greater of—
 (i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to the person who committed the act or omission; or
 (iii)the amount of losses incurred by victims as a result of the act or omission, if—
 (I)the act or omission described in paragraph (1) involved fraud, deceit, manipulation, or deliberate or reckless disregard of a regulatory requirement; and
 (II)such act or omission directly or indirectly resulted in substantial losses or created a significant risk of substantial losses to other persons or resulted in substantial pecuniary gain to the person who committed the act or omission..
					(2)Money penalties
 in civil actionsSection 209(e)(2) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–9(e)(2)) is amended—
 (A)in subparagraph (A)—
 (i)by striking $5,000 and inserting $10,000; and
 (ii)by striking $50,000 and inserting $100,000;
 (B)in subparagraph (B)—
 (i)by striking $50,000 and inserting $100,000; and
 (ii)by striking $250,000 and inserting $500,000; and
 (C)in subparagraph (C), by striking greater of (i) $100,000 for a natural person or $500,000 for any other person, or (ii) the gross amount of pecuniary gain to such defendant as a result of the violation and inserting the following:
						
 greater of—(i)$1,000,000 for a natural person or $10,000,000 for any other person;
 (ii)3 times the gross amount of pecuniary gain to such defendant as a result of the violation; or
 (iii)the amount of losses incurred by victims as a result of the violation.
					3.Penalties for
			 recidivists
			(a)Securities Act
			 of 1933
				(1)Cease-and-desist
 proceedingsSection 8A(g)(2) of the Securities Act of 1933 (15 U.S.C. 77h–1(g)(2)) is amended by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such act or omission shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such act or omission, the person who committed the act or omission was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that person..
				(2)Injunctions and
 prosecution of offensesSection 20(d)(2) of the Securities Act of 1933 (15 U.S.C. 77t(d)(2)) is amended by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such violation shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such violation, the defendant was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that defendant..
				(b)Securities
			 exchange Act of 1934
				(1)Civil
 actionsSection 21(d)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end the following:
					
						(iv)Fourth
 tierNotwithstanding clauses (i), (ii), and (iii), the maximum amount of penalty for each such violation shall be 3 times the otherwise applicable amount in such clauses if, within the 5-year period preceding such violation, the defendant was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that defendant..
				(2)Administrative
 proceedingsSection 21B(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–2(b)) is amended by adding at the end the following:
					
						(4)Fourth
 tierNotwithstanding paragraphs (1), (2), and (3), the maximum amount of penalty for each such act or omission shall be 3 times the otherwise applicable amount in such paragraphs if, within the 5-year period preceding such act or omission, the person who committed the act or omission was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that person..
				(c)Investment
			 company Act of 1940
				(1)Ineligibility
 of certain underwriters and affiliatesSection 9(d)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(2)) is amended by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such act or omission shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such act or omission, the person who committed the act or omission was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that person..
 (2)EnforcementSection 42(e)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–41(e)(2)) is amended by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such violation shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such violation, the defendant was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that defendant..
				(d)Investment
 advisers Act of 1940The Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended—
 (1)in section 203(i)(2) (15 U.S.C. 80b–3(i)(2)), by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such act or omission shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such act or omission, the person who committed the act or omission was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that person.;
				and
 (2)in section 209(e)(2) (15 U.S.C. 80b–9(e)(2)) by adding at the end the following:
					
						(D)Fourth
 tierNotwithstanding subparagraphs (A), (B), and (C), the maximum amount of penalty for each such violation shall be 3 times the otherwise applicable amount in such subparagraphs if, within the 5-year period preceding such violation, the defendant was criminally convicted for securities fraud or became subject to a judgment or order imposing monetary, equitable, or administrative relief in any Commission action alleging fraud by that defendant..
				4.Violations of
			 injunctions and bars
			(a)Securities Act
 of 1933Section 20(d) of the Securities Act of 1933 (15 U.S.C. 77t(d)) is amended—
 (1)in paragraph (1), by inserting after the rules or regulations thereunder, the following: a Federal court injunction or a bar obtained or entered by the Commission under this title,; and
 (2)by striking paragraph (4) and inserting the following:  (4)Special provisions relating to a violation of an injunction or certain orders (A)In generalEach separate violation of an injunction or order described in subparagraph (B) shall be a separate offense, except that in the case of a violation through a continuing failure to comply with such injunction or order, each day of the failure to comply with the injunction or order shall be deemed a separate offense.
							(B)Injunctions and
 ordersSubparagraph (A) shall apply with respect to any action to enforce—
 (i)a Federal court injunction obtained pursuant to this title;
 (ii)an order entered or obtained by the Commission pursuant to this title that bars, suspends, places limitations on the activities or functions of, or prohibits the activities of, a person; or
 (iii)a cease-and-desist order entered by the Commission pursuant to section 8A..
				(b)Securities
 exchange Act of 1934Section 21(d)(3) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)) is amended—
 (1)in subparagraph (A), by inserting after the rules or regulations thereunder, the following: a Federal court injunction or a bar obtained or entered by the Commission under this title,; and
 (2)by striking subparagraph (D) and inserting the following:
					
						(D)Special
				provisions relating to a violation of an injunction or certain
			 orders
							(i)In
 generalEach separate violation of an injunction or order described in clause (ii) shall be a separate offense, except that in the case of a violation through a continuing failure to comply with such injunction or order, each day of the failure to comply with the injunction or order shall be deemed a separate offense.
							(ii)Injunctions
 and ordersClause (i) shall apply with respect to an action to enforce—
 (I)a Federal court injunction obtained pursuant to this title;
 (II)an order entered or obtained by the Commission pursuant to this title that bars, suspends, places limitations on the activities or functions of, or prohibits the activities of, a person; or
 (III)a cease-and-desist order entered by the Commission pursuant to section 21C..
				(c)Investment
 company Act of 1940Section 42(e) of the Investment Company Act of 1940 (15 U.S.C. 80a–41(e)) is amended—
 (1)in paragraph (1), by inserting after the rules or regulations thereunder, the following: a Federal court injunction or a bar obtained or entered by the Commission under this title,; and
 (2)by striking paragraph (4) and inserting the following:
					
						(4)Special
				provisions relating to a violation of an injunction or certain
			 orders
							(A)In
 generalEach separate violation of an injunction or order described in subparagraph (B) shall be a separate offense, except that in the case of a violation through a continuing failure to comply with such injunction or order, each day of the failure to comply with the injunction or order shall be deemed a separate offense.
							(B)Injunctions and
 ordersSubparagraph (A) shall apply with respect to any action to enforce—
 (i)a Federal court injunction obtained pursuant to this title;
 (ii)an order entered or obtained by the Commission pursuant to this title that bars, suspends, places limitations on the activities or functions of, or prohibits the activities of, a person; or
 (iii)a cease-and-desist order entered by the Commission pursuant to section 9(f)..
				(d)Investment
 advisers Act of 1940Section 209(e) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–9(e)) is amended—
 (1)in paragraph (1), by inserting after the rules or regulations thereunder, the following: a Federal court injunction or a bar obtained or entered by the Commission under this title,; and
 (2)by striking paragraph (4) and inserting the following:  (4)Special provisions relating to a violation of an injunction or certain orders (A)In generalEach separate violation of an injunction or order described in subparagraph (B) shall be a separate offense, except that in the case of a violation through a continuing failure to comply with such injunction or order, each day of the failure to comply with the injunction or order shall be deemed a separate offense.
							(B)Injunctions and
 ordersSubparagraph (A) shall apply with respect to any action to enforce—
 (i)a Federal court injunction obtained pursuant to this title;
 (ii)an order entered or obtained by the Commission pursuant to this title that bars, suspends, places limitations on the activities or functions of, or prohibits the activities of, a person; or
 (iii)a cease-and-desist order entered by the Commission pursuant to section 203(k)..